Opinion issued March 3, 2016




                                    In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                          NO. 01-15-00689-CV
                        ———————————
                               W.F.S., Appellant
                                      V.
  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee
                         ————————————
                          NO. 01-15-01028-CV
                        ———————————
                 IN THE INTEREST OF F.S., A CHILD



                 On Appeal from the 315th District Court
                         Harris County, Texas
                   Trial Court Case No. 2015-00499J
                           MEMORANDUM OPINION
      Appellant, W.F.S., proceeding pro se, attempts to appeal from the trial court’s

order, purported to be signed on August 10, 2015, regarding a mediated settlement

agreement in the underlying suit affecting the parent-child relationship (“SAPCR”),

which was assigned appellate cause number 01-15-00689-CV. Appellants, W.F.S.

and H.B., both proceeding pro se, also attempt to appeal from any orders signed for

the hearing date of November 2, 2015, in the same underlying SAPCR, which was

assigned appellate cause number 01-15-01028-CV.1 Both appellants have filed

motions to recuse the trial judge and H.B. filed a motion for an extension of time to

file her brief in 01-15-01028-CV in this Court. We dismiss both related appeals for

lack of jurisdiction.

      Generally, this Court has jurisdiction over appeals only from final orders

arising under the Texas Family Code unless a statute authorizes an interlocutory

appeal. See TEX. FAM. CODE ANN. § 109.002(b) (West Supp. 2015) (“An appeal

may be taken by any party to a suit from a final order rendered under this title.”);

see also CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (“Unless a statute




1
      We refer to the minor’s parent in 01-15-00689-CV using his initials. See TEX. R.
      APP. P. 9.8(b)(2). Because the trial clerk’s assignment letter had designated 01-15-
      01028-CV as an accelerated appeal from a parental termination, the Clerk of this
      Court changed the style from H.B. v. Tex. Dep’t of Fam. Prot. Services to the above
      style.
                                           2
authorizes an interlocutory appeal, appellate courts generally only have jurisdiction

over appeals from final judgments.”).

      In a SAPCR, the trial “court may make a temporary order, including the

modification of a prior temporary order, for the safety and welfare of the child,

including an order: (1) for the temporary conservatorship of the child;” but any such

“[t]emporary orders rendered under this section are not subject to interlocutory

appeal.” TEX. FAM. CODE ANN. § 105.001(a)(1), (e) (West Supp. 2015); see also In

re Derzapf, 219 S.W.3d 327, 335 (Tex. 2007) (noting that mandamus was an

appropriate remedy in SAPCR because “trial court’s issuance of temporary orders

[was] not subject to interlocutory appeal”) (citations omitted).

       Here, after reviewing the notices of appeal, the clerk’s records, and the

supplemental clerk’s records filed in this Court in each appeal, there are no final or

appealable orders regarding a mediated settlement agreement on or after August

10, 2015, or a termination. Although the trial court signed a “Temporary Order

Following Adversary Hearing” on November 3, 2015, regarding a hearing held on

November 2, 2015, for temporary managing conservatorship over the child, F.S.,

that order is a temporary order which is not appealable via interlocutory appeal.

See TEX. FAM. CODE ANN. § 105.001(a)(1), (e). Thus, we lack jurisdiction over the

appeal because the clerk’s and supplemental clerk’s records do not include or refer

to any final termination orders or reflect that any other appealable order has been

                                          3
rendered in either appeal. See, e.g., Smith v. Robertson, No. 01–15–00538–CV,

2015 WL 9311431, at *1 (Tex. App.—Houston [1st Dist.] Dec. 22, 2015, no pet.

h.) (dismissing for want of jurisdiction appeal of refusal to sign an order in a

SAPCR because records did not include final order) (citations omitted).

      On January 26, 2016, the Clerk of this Court notified appellants, in both

appeals, that their appeals were subject to dismissal for want of jurisdiction unless

they timely responded and showed how this Court had jurisdiction over their

appeals. See TEX. R. APP. P. 42.3(a), (c). Appellants failed to file any response.

                                  CONCLUSION
      Accordingly, we dismiss both of these appeals for want of jurisdiction. See

TEX. R. APP. P. 42.3(a), (c); 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          4